DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2–5, 9, and 20 are objected to because of the following informalities:
Claim 2 recites “at least one an actuator,” wherein “an” should be struck.
Claim 9, line 3, should be amended to recite “an opposite”.
Claim 9, line 7, should be amended to recite “the at least one elongated segment[[s]].”
Claim 20, line 3, should be amended to recite “an opposite.”
Claims 3–5 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the welding apparatus,” but this limitation lacks antecedent basis. The Office’s best immediate suggestion is that the term “welding” simply be struck.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A prior art device anticipates a claimed process if the device carries out the process during normal operation. See MPEP § 2112.02. Therefore, method claims 10–15 are examined along with equivalent apparatus claims.
Claims 1, 9–13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pazzaglia (US Pat. 4,571,476).
Claims 1, 10, 11, and 13: Pazzaglia discloses a positioning assembly including a base member and a frame (1, fig. 1) that is operable to receive an associated sheet material (col. 2, lns. 48–53, “strips”), configure the associated sheet material in a predetermined orientation and translate the associated sheet material along a process direction (3, 4); and
a guide member attached to the base member that is configured to guide a first longitudinal edge and a second longitudinal edge of the associated sheet material into adjacent overlapping alignment along the process direction (6, 9);
wherein the guide member includes first and second oppositely opposed surfaces against which the first and second longitudinal edges of the associated sheet material are adapted to abut (7 on the 
wherein at least one of the first or second oppositely opposed surfaces of the guide member is supported for lateral movement (12) to adjust the amount of overlap of the first and second longitudinal edges of the associated sheet material (D2).
Claims 9 and 12: Pazzaglia discloses the guide member including a body having a first channel and a second channel (6, 9), the first channel and second channel each including a distal and an opposite proximal end wherein the associated sheet material is configured to be received at the distal ends and guided into adjacent alignment at the proximal ends (fig. 2a), at least one of the first and second channels including at least one elongated segment including one of the oppositely opposed surfaces (ibid.), the at least one elongated segment being configured to be movable relative to the body of the guide member to adjust a lateral position of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap (12; col. 6, ln. 65 to col. 3, ln. 23).
Claim 16: Pazzaglia discloses a guide member (figs. 2 and 3) for an apparatus for welding a predetermined geometric profile shape from an associated sheet material (col. 1, lns. 10–18, “lap welding,” “metal strips,” “cans, drums, and similar containers”) comprising:
a first channel opening towards a first direction (7 on right side, fig. 2a) and having a first surface (10) adapted to receive a first longitudinal edge of the associated sheet material in abutting engagement therewith (col. 2, lns. 3–8); and
a second channel opening towards a second direction opposite the first direction (7 on left side, fig. 2a) and having a second surface (10) adapted to receive a second longitudinal edge of the associated sheet material in abutting engagement therewith (col. 2, lns. 3–8);
2).
Claim 20: Pazzaglia discloses the guide member including a body having the first channel and the second channel (6, 9), the first channel and second channel each including a distal end and an opposite proximal end wherein the associated sheet material is configured to be received at the distal ends and guided into adjacent alignment at the proximal ends (fig. 2a), at least one of the first and second channels including at least one elongated segment (ibid.), the at least one elongated segment being configured to be movable relative to the body of the guide member to adjust a lateral position of at least one of the first or second longitudinal edges of the associated sheet material for achieving a desired overlap (12; col. 2, ln. 65 to col. 3, ln. 23).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A prior art device anticipates a claimed process if the device carries out the process during normal operation. See MPEP § 2112.02. Therefore, method claims 10–15 are examined along with equivalent apparatus claims.
Claims 6–8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pazzaglia as applied to claims 1 and 10 above, and further in view of Gysi (US Pat. 6,750,420).
Claim 6: Pazzaglia does not disclose
a plurality of arms attached to the frame, each arm including a roll, wherein at least one roll is configured to be translated inwardly against the associated sheet material and outwardly away from the associated sheet material to adjust a radial position of the associated sheet material, wherein the plurality of arms are aligned along a common plane on the frame and are radially spaced about a circumference of the associated sheet material.
However, Gysi discloses a plurality of arms (14–20) attached to a frame (1), each arm including a roll (14′–20′), wherein at least one roll is configured to be translated inwardly against the associated sheet material and outwardly away from the associated sheet material to adjust a radial position of the associated sheet material (col. 4, lns. 13–31), wherein the plurality of arms are aligned along a common plane on the frame and are radially spaced about a circumference of the associated sheet material (fig. 4).

Furthermore, Pazzaglia teaches that its guide member is intended to be part of the formation of cylinders (col. 1, lns. 58–65).
Therefore, it would have been obvious to one of ordinary skill in the art to add the radially-arranged roller arms of Gysi to the apparatus and guide member of Pazzaglia to shape the metal sheet into a tube.
Claims 7 and 15: Modified as per claim 6 above, Gysi discloses a controller that is configured to control the apparatus such that at least one of the plurality of rolls can be automatically translated inwardly against the associated sheet material and outwardly away from the associated sheet material to adjust the radial position of the associated sheet material as the associated sheet material is translated along the process direction (col. 4, lns. 13–31, “drive,” 100), and welding the first longitudinal edge to the second longitudinal edge (via 4, 27).
Claim 8: Modified as per claim 6 above, Gysi discloses at least one roll being an hourglass roll (32 and 35, fig. 9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–16 of U.S. Patent No. 10,427,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are, in short, pared down versions of the reference claims.
Reference claim 1 discloses every element of pending claims 1 and 2. Reference claim 1 also has the subject matter of pending claim 2. Reference claims 2–8 match with pending claims 3–9.

Reference claim 13 discloses every element of pending claims 16 and 17. Reference claims 14–16 match with pending claims 18–20.

Allowable Subject Matter
Claim 2–5, 14, and 17–19 would be allowable if rewritten to overcome the objection and double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/JOHN J NORTON/               Examiner, Art Unit 3761